386 Mich. 221 (1971)
191 N.W.2d 52
WILLIAMS
v.
FIEDLAR
No. 43 June Term 1971, Docket No. 52,772.
Supreme Court of Michigan.
Decided November 9, 1971.
Rehearing denied February 25, 1972.
*222 Robert L. Coopes, for plaintiff.
Hartman, Beier, Howlett, McConnell & Googasian, for defendants.
PER CURIAM:
The issues upon which leave to appeal in this matter was heretofore granted having been thoroughly examined, briefs thereon considered, and oral arguments heard, it is the opinion of the Court that leave to appeal was improvidently granted.
The judgment of the Court of Appeals is affirmed.[*] Costs to defendants.
T.M. KAVANAGH, C.J., and ADAMS, T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, and WILLIAMS, JJ., concurred.
BLACK, J. (concurring).
When the appellant's application for leave to review came to determination September 22, 1970 (384 Mich 753), I did not participate in the decision, it having been my precedently submitted view that the application should be held in abeyance pending decision of Taylor v. Walter, which last was decided October 6, 1970 (384 Mich 114) and ordered reheard with result shown in 385 Mich 599.
In view of the events listed above I concur in the Court's determination that leave to review here was improvidently granted. However, I do not wish to be understood as agreeing with the entire opinion of Division 2 (22 Mich App 179). See Great Lakes Realty Corporation v. Peters (1953), 336 Mich 325, 328, 329.
NOTES
[*]  Williams v. Fiedlar (1970), 22 Mich App 179.